DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention groove having two planar wall and a concave surface (claim 6) and six retention member received in one retention groove (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "“the retention groove including a retention surface” in line 6, rendering the claim indefinite. The terminologies used in the claims do not match that of the description, and while a “retention groove” as now recited in claim 1, may be interpreted as the “retention surface” (1009 or 2020), “a retention groove including a surface” is not clear or defined in the disclosure. Specification as originally filed describes a retention surfaces 1009 or 1010 and selector blade positional surfaces (not claimed, 1002-1004). It is unclear what defines “retention grooves” that include “retention surfaces”. Applicant is requested to clarify without adding new matter.
Claim 7 recites for six spring loaded retention member received in six retention groove respectively, rendering the claim indefinite. Specification as originally filed discloses only two spring loaded retention member each engaging one of the two set of retention grooves, with three groove in each set. It is unclear how six retention members engage six groove allowing the ratcheting motion. Rejection under 112 (a) or 112, 1st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (7,168,342 “Gao”).

    PNG
    media_image1.png
    282
    322
    media_image1.png
    Greyscale
Gao discloses all of the limitations of claim 1, i.e., a surgical ratchet assembly 10 having a proximal handle attachment point 26, Fig. 5 and a distal driver attachment point 13, Fig. 6, a ratcheting mechanism e.g., 14, 16, 17, 27, 28… located between the proximal handle attachment point and the distal driver attachment point Figs. 6 and 7, and a rotatable selector cap 12 having an interior space which substantially surrounds the ratcheting mechanism Figs. 2 and 1, the rotatable selector cap comprising a generally cylindrical ring portion defining the collar and a distal wall portion base, Figs. 6 and 8, wherein the rotatable selector cap can be selectively rotated to at least one of a first selector position 53 RT, Fig. 8, a second selector position 53, center neutral, Fig. 8 and a third selector position 53 LF, such that when the rotatable selector cap is rotated to the first selector position 53 RT, rotation of the proximal handle in a clockwise direction will drive the distal driver attachment point in the clockwise direction Fig. 16 and rotation of the proximal handle in a counter clockwise direction will ratchet the proximal handle relative to the distal driver attachment point Fig. 16, when the rotatable selector cap is rotated to the second selector position 53, center, rotation of the proximal handle in the clockwise direction will drive the distal driver attachment point in the clockwise direction and rotation of the  Fig. 15, and when the rotatable selector cap is rotated to the third selector position 53 LF, rotation of the proximal handle in the clockwise direction will ratchet the proximal handle relative to the distal driver attachment point and rotation of the proximal handle in the counter clockwise direction will drive the distal driver attachment point in the counter clockwise direction Fig. 20 , wherein the generally cylindrical ring portion of the rotatable selector cap defines at least one retention groove 113/88 which extends in a circumferential direction and is configured for matingly receiving therein a single spring loaded retention 106 member so as to retain the rotatable selector cap in a desired position relative to the ratcheting mechanism 08:8-24.

    PNG
    media_image2.png
    130
    209
    media_image2.png
    Greyscale
Regarding claim 2, as best understood, Gao meets the limitations, i.e., the surgical ratchet assembly of claim 1, further comprising at least one spring loaded retention member 93/106 extending outward from an axially extending opening Fig. 23 formed in the ratcheting mechanism, at least a portion of an outer surface of the spring loaded retention member extending into a corresponding retention groove 88 (L, R, N), Fig. 24 formed into an inner wall of the generally cylindrical ring portion of the retention cap Fig. 23, partially shown here, the retention groove including a retention surface pin 93 with tip 106 that engages with the portion of the outer surface 93/106 to retain the rotatable selector cap in a desired longitudinal position relative to the ratcheting mechanism and allow the selector cap to rotate 14Attorney Docket No.: LKSM-007CON relative to the ratcheting mechanism along a path defined by the retention groove.
screwdriver 10 of claim 1, further comprising at least one of the spring loaded retention member 93 extending outward from an axially extending opening 99 formed in the ratcheting mechanism Fig. 26, at least a portion of the spring loaded retention member extending into a corresponding one of the retention groove 13/88/N, Fig. 26 formed into an inner wall of the generally cylindrical ring portion of the rotatable selector cap, the retention groove engaging with a portion of the spring loaded retention member to retain the rotatable selector cap in the desired position, which is a desired longitudinal position, relative to the ratcheting mechanism, wherein the interaction between the spring loaded retention member and the retention groove defines a plurality of rotational positions of the rotatable selector cap relative to the ratcheting mechanism 08:8-24.
Regarding claim 4, Gao meets the limitations, i.e., the surgical ratchet assembly screwdriver 10 of claim 1, further comprising a selector pin e.g., 57, Fig. 22 attached to the rotatable selector cap Fig. 8, wherein at least a portion of the selector pin extends into the ratcheting mechanism Fig. 6 and selectively engages and disengages with a cam surface upper nose/corner of at least one pawl 17 of the ratcheting mechanism.
Regarding claim 5, Gao meets the limitations, i.e., the surgical ratchet assembly screwdriver 10 of claim 1, further comprising the spring loaded retention member 93, which is matingly received by the at least one retention groove 113/88 so as to retain the single spring-loaded retention member therein and thereby to inhibit both a circumferential movement and an axial movement of the single spring-loaded retention member relative to the at least one retention groove.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geo.
Geo meets all of the limitations of claim 6, i.e., the surgical ratchet assembly of claim 5 as applied above, wherein the at least one retention groove includes an annular wall and a concave end surface, except for the concave end surface to be between and joining two planar walls which are parallel to one another. Geo discloses an annular wall configured for engaging a cylindrical portion 106 of the spring loaded retention member 93, accordingly the shape of the retention groove depends on the shape of the retention member. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide a retention groove having two parallel walls in adapting for a retention member having an elliptical shape with flat sides, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).
Geo meets all of the limitations of claim 8, i.e., the surgical ratchet assembly of claim 4 as applied above, wherein the selector pin 57, Fig. 22 extends parallel to an axis of rotation of the surgical ratchet assembly Fig. 19, except for the selector pin to be substantially cylindrical. Geo discloses two shapes, pear-shaped web/pin and trapezoidal-shaped. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide a cylindrical shape, e.g. for ease of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geo in view of Chen (7,062,994).
Geo meets all of the limitations of claim 6, i.e., the surgical ratchet assembly of claim 5 as applied above, wherein the at least one retention groove includes an annular wall and a concave end surface, except for the concave end surface to be between and joining two planar walls which are parallel to one another. 

    PNG
    media_image3.png
    206
    249
    media_image3.png
    Greyscale
Chen teaches a ratchet wrench having a detent 40 with a round head engaging a retention groove having a two parallel walls and a concave surface therebetween pawl and detent shown here, partial Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Geo with the groove shape as taught by Chen for ease of engagement.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geo in view of Campbell (8,485,068).

    PNG
    media_image4.png
    582
    398
    media_image4.png
    Greyscale
Geo meets all of the limitations of claim 7, , as best understood, i.e., the surgical ratchet assembly of claim 1, having a rotatable selector cap including a first circumferential side and a second circumferential side opposing the first circumferential side, except for further comprising two of the at least one spring loaded retention member, and the selector cap comparing six of the at least one retention groove, three of the at least one retention groove being disposed on the first circumferential side of the rotatable selector cap and being adjacent to one another in an end-to-end fashion, and three of the at least one retention groove being disposed on the second circumferential side of the rotatable selector cap and being adjacent to one another in the end-to-end fashion, each (set) of the at least one retention groove being configured for receiving therein a respective one of the spring-loaded retention member. Geo discloses one set of retention member engaging a set of there-grooves. 
Rinner teaches a ratchet wrench with an embodiment Fig. 14 that uses two sets of detent pins 408 to engage corresponding grooves 410 that is symmetrically arranged. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Geo with two sets of detents as taught by Campbell for a more solid retention of a selected position. Note that symmetric arrangement would result in locating each set of three grooves symmetrically on each side of the cap.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that the new recitation of a retention groove that extends in a circumferential direction configured to receive the spring loaded retention member so as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
January 14, 2022						Primary Examiner, Art Unit 3723